Citation Nr: 1114473	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Notice of Disagreement ("NOD") received September 22, 2006 for a denial of entitlement to service connection for gastroesophageal reflux disease ("GERD") was timely filed.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for GERD, claimed as secondary to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 50 percent for bilateral sensorineural hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia (exclusive of posttraumatic stress disorder).

6.  Entitlement to a total disability rating for compensation based on individual unemployability ("TDIU").

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from April 1970 to February 1972.  

These issues come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma.  In an April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for GERD.  In an August 2005 rating decision, the RO granted the Veteran's claims of entitlement to service connection for bilateral sensorineural hearing loss, with a 10 percent evaluation, effective, December 10, 2004, and a 50 percent evaluation, effective August 5, 2005; and granted service connection for tinnitus, with a 10 percent evaluation, effective August 5, 2005.  In an October 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for paranoid schizophrenia and TDIU.  In a June 2009 Statement of the Case ("SOC"), the RO determined that the NOD received September 22, 2006 was not timely filed.  

In March 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.   During the hearing, the Veteran stated that he wished to withdraw the issues of entitlement to service connection for a liver disorder, skin lesions, and posttraumatic stress disorder ("PTSD").  Accordingly, the Board finds that these issues have been withdrawn.

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

The Board notes that, although the Veteran's claim was previously adjudicated solely as one of entitlement to service connection for paranoid schizophrenia, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been recharacterized and broadened to encompass all theories of entitlement.

The issues of entitlement to service connection for headaches and vertigo, claimed as secondary to the Veteran's service-connected bilateral sensorineural hearing loss, have been raised by the record (See Board hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 50 percent for bilateral sensorineural hearing loss, an initial evaluation in excess of 10 percent for tinnitus and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The appellant will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  An April 25, 2005 rating decision denied the Veteran's claim of entitlement to service connection for GERD based on a finding that GERD was neither incurred in, nor aggravated by active duty service; the Veteran was notified thereof by letter dated April 25, 2005, which included his appellate rights.

2.  A document purporting to be an NOD, received September 22, 2006, was not timely filed, as it was received more than one (1) year after the date of April 29, 2005 notice letter of the denial of service connection for GERD.

3.  The evidence received since the April 25, 2005 rating decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for GERD.

4.  The probative evidence of record is against finding that the Veteran has an acquired psychiatric disorder, to include paranoid schizophrenia (exclusive of PTSD), related to an in-service injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for a timely filed NOD, from the denial of service connection for GERD in an April 25, 2005 rating decision, have not been met.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.201 (2010).

2.  The April 25, 2005 rating decision that denied entitlement to service connection for GERD is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.1100 (2010).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for GERD has not been received.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  An acquired psychiatric disorder, to include paranoid schizophrenia (exclusive of PTSD), was neither incurred in, nor aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated August 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his claims for service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also informed the Veteran of how VA determines the disability rating and effective date elements of a claim, and notified him of the criteria pertaining to what constitutes new and material evidence, as well as the specific reason(s) for the previous denial.

      
b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  VA's responsibility to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.

The Board further notes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this case, as there is no competent medical evidence of record to suggest any association between the Veteran's acquired psychiatric disorders, diagnosed at various times during the course of the current appeal, and military service.  Rather, the only suggested relationship between the disorders (including diagnoses of anxiety and major depressive disorder) and service comes from the Veteran himself.  

Moreover, as previously discussed, although the Veteran was provided with a VCAA letter informing him of the evidence needed in order to substantiate his claim, he failed to submit any medical evidence suggesting a nexus between any acquired psychiatric disorder and service.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

As such, because there is no competent evidence suggesting any association between an acquired psychiatric disorder and service, the Board finds that an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board also notes that the evidence of record reflects that the Veteran is receiving or has received Social Security Administration ("SSA") disability insurance benefits.  These records, which show that he was granted SSA disability benefits for PTSD and major depressive disorder, have been reviewed and are associated with the claims folder.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for psychoses may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2010).

A.  Whether the NOD received September 22, 2006 for a denial of entitlement to service connection for gastroesophageal reflux disease GERD was timely filed.

To prevent finality from attaching to an RO decision, the Veteran must either have not received notice of his appellate rights, or have filed an NOD within one year of notice of the decision.  See In the Matter of the Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated on other grounds, 149 F.3d 1360 (Fed. Cir. 1998) (discussing VA's obligation to provide notice to the claimant of appellate rights); see also 38 C.F.R. § 20.200 (2010).  As noted above, the April 25, 2005 rating decision denied the Veteran's claim of entitlement to GERD, and a notice letter, dated April 29, 2005, informed the Veteran of the decision, including his right to appeal.  The notice letter used the Veteran's then-current address of record and was not returned as undeliverable.  Review of the claims folder, however, reveals that an NOD pertaining to the April 25, 2005 rating decision was not received by the RO until September 22, 2006, more than one year after the rating decision.  Thus, the Veteran did not properly appeal the April 25, 2005 rating decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

The Board has also considered whether the one-year NOD filing requirement may be tolled for equitable reasons.  However, there is no statutory or regulatory authority to toll the NOD deadline.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201 (2010); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  

Accordingly, the Board finds that the NOD with regard to the April 2005 rating decision was not timely filed.  As such, the issue, which was originally adjudicated as one of entitlement to service connection for GERD, now becomes whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for GERD.

B.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for GERD, claimed as secondary to herbicide exposure.

The Veteran contends that his exposure to herbicides during service within the Republic of Vietnam resulted in his experiencing severe GERD after separation from service.  See hearing transcript, March 2010.

Accordingly, as noted above, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for this disorder.  Based on a review of the complete evidence of record, the Board concludes that new and material evidence has not been received.  

As noted, by an unappealed rating decision dated April 25, 2005, the RO denied the Veteran's claim of entitlement to service connection for GERD because there was no evidence that GERD (or any other chronic gastrointestinal disorder) was incurred in, or aggravated by, service.  Following the issuance of the April 2005 rating decision, and notice letter, dated April 29, 2005, a timely NOD was not received within one year of the rating notification.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence on file at the time of the last prior denial included the Veteran's service treatment records, which as stated, contain no evidence that he complained of, was treated for, or was diagnosed with a chronic gastrointestinal disorder in service.  The claims folder also contained post-service VA treatment records, showing that he had been treated and diagnosed with GERD at the Muskogee VA Medical Center ("VAMC").  

In August 2006, the Veteran submitted what has been accepted as a request to reopen his previously-denied claim.  A review of the claims folder shows that the new evidence received since the April 2005 rating decision included updated VAMC treatment reports, including an August 2008 record showing that the Veteran underwent an EGD (esophagogastroduodenoscopy), which revealed findings of a moderate hiatal hernia and mild peptic stricture.  In addition to the medical evidence, the new evidence of record also included the Veteran's statements in support of his claim, both oral, during his March 2010 video conference hearing before the Board, and in writing.

In this regard, the Board notes that, while the Veteran's updated VA treatment reports are new, in that they were not of record at the time of the April 2005 rating decision, they are not material because they fail to demonstrate a nexus between the Veteran's GERD and service.  With regard to the Veteran's statements, the Board finds that these assertions do not constitute new and material evidence, as they are merely a restatement of his previous claims made at the time of the April 2005 rating decision, and neither raise a reasonable possibility of substantiating the claim, nor relate to an unestablished fact necessary to substantiate the claim.
Accordingly, the Board finds that, while the additional evidence received since the final April 2005 rating decision is new, because it does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen his claim of entitlement to service connection for GERD.

C.  Entitlement to service connection for an acquired psychiatric disorder.

The Veteran avers that, although he did not experience any symptoms of an acquired psychiatric disorder during service, he contends that service connection is warranted because, ever since he returned from service in the Republic of Vietnam, he claims that "[things in his life] just all went downhill."  See hearing transcript, p. 37, March 2010.

Review of the claims folder shows that the Veteran neither complained of, received treatment for, nor was diagnosed with any mental health disorders during service.  His April 1970 service enlistment examination revealed normal findings in all systems, including psychiatric.  Similarly, his January 1972 service separation examination also showed no evidence of any psychiatric disorders.  On the accompanying April 1972 medical history report, the Veteran specifically denied ever having experienced depression or excessive worry, or nervous trouble of any sort.

The Veteran's post-service treatment records contain no evidence that he was diagnosed with psychoses within one year of separation from service.  As such, service connection for an acquired psychiatric disorder, to include psychoses, on a presumptive basis, is not applicable.

The Veteran claims that, following service, he did not seek medical treatment for a psychiatric or psychological disorder until 1994, when he was seen only once by a social worker; during the Board hearing, he said that, because he did not receive adequate treatment, he did not return.  He states that he did not seek treatment again until 2003, when he was seen at the Muskogee VAMC.  The VA treatment records show that, in December 2004, during a mental health consultation, although the Veteran was questioned about his previous history and symptomatology, the examiner found him to be "not very cooperative and a poor historian" who was unable to provide a history of his symptoms.  He was diagnosed with substance-induced mood disorder and was prescribed medication for anxiety and insomnia.

Private treatment reports show that, beginning in August 2002, the Veteran began receiving treatment from Dr. William Herron.  These records show that he reported symptoms and received treatment for panic attacks, depression, isolation and PTSD.  However, there is no evidence to show that Dr. Herron related any of the Veteran's psychiatric disorders to service.  

The Veteran's SSA disability examination and treatment records show that he was diagnosed with multiple mental health disorders, including paranoid schizophrenia and depression.  An April 2007 report shows that he was diagnosed with PTSD, severe, and major depressive disorder, severe.  However, although he reported that he had experienced emotional problems and depression since returning from service, there is no indication in these records that his psychiatric disorders were found to be related to active duty service.  

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (exclusive of PTSD).  

In this regard, as noted above, the Veteran's service treatment records are void of any complaints, treatment or diagnoses of a mental health disorder.  Moreover, the Veteran himself admitted that he did not experience any symptoms of a mental health disorder until after service.  There is also no evidence that he was found to have a psychosis during the one-year presumptive period following service, which precludes granting service connection on a presumptive basis.  

Following service, the first evidence of record that the Veteran sought treatment for, or was diagnosed with a mental health disorder was in 2004, more than 30 years after active duty service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of an acquired psychiatric disorder is evidence that weighs against the Veteran's claim, and further substantiates the fact that he did not suffer from a chronic psychiatric disorder ever since service.

In addition to the medical evidence, the Board has also considered the Veteran's assertions that he has an acquired psychiatric disorder that is related to service.  In this regard, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  

However, a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as associating feelings of sadness or depression with a specific underlying psychiatric disorder, or attributing a current mental disorder to active duty service nearly 30 years earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  As a result, while the Board has considered the contentions of the Veteran as to having a service-related acquired psychiatric disorder, the Board ultimately places more probative weight on the evidence of record, including the psychiatric evaluations performed by the Veteran's military health care professionals during service.  

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia (exclusive of PTSD), on both a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The criteria for a timely filed NOD to the April 25, 2005 rating decision which denied service connection for GERD have not been met.

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for GERD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia (exclusive of PTSD), is denied.


REMAND

A.  Entitlement to an initial evaluation in excess of 50 percent for bilateral sensorineural hearing loss and entitlement to an initial evaluation in excess of 10 percent for tinnitus.

The Veteran contends that his service-connected bilateral sensorineural hearing loss and tinnitus have increased in severity.  

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was originally afforded a QTC audiology examination in August 2005.  However, although he was scheduled for a subsequent examination in September 2006, he failed to show up.

In that respect, the Board observes that, while the Board is not required to afford an appellant a new examination solely due to the passage of time, a new examination is appropriate when the appellant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Here, because the Veteran previously cooperated with VA and appeared for his first VA examination, the Board believes that he should be provided with an additional opportunity to appear for another examination.

Nevertheless, the Board also cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's responsibilities include showing up for any future VA examination.

Finally, the Board observes that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Here, as the most recent VA treatment reports of record are dated October 2009, updated treatment records must be obtained and associated with the record.

B.  Entitlement to TDIU.

During the video conference hearing before the Board, the Veteran said that he had not worked since 2003, when he worked as a pipefitter.  He also said that his hearing loss disabilities contributed to his inability to work.  The Veteran has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Here, while the Veteran has been afforded a previous VA audiology examination, an opinion as to his unemployability and the effect of his service-connected disabilities on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA regarding the issue of TDIU and afford the Veteran the opportunity to submit additional argument and evidence and to request a hearing on the claim for TDIU.

2.  Obtain all available VA treatment records pertaining to the Veteran's bilateral sensorineural hearing loss and tinnitus since October 2009 and associate with the claims folder.  Any negative reply must also be associated with the claims folder. 

3.  Following completion of the aforementioned, schedule the Veteran for a VA examination with a qualified examiner to determine the current severity of the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the pertinent evidence of record has been reviewed.  Any and all necessary tests and studies should be conducted.  The examiner should elicit from the Veteran a history of his hearing loss symptomatology and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability.  Any and all opinions must be accompanied by a complete rationale.

4.  Following completion of the aforementioned, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


